


Exhibit 10.6


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.
WARRANT TO PURCHASE SHARES OF COMMON STOCK
OF
NEOSTEM, INC.
THIS CERTIFIES that, for value received, [Investor]is entitled to purchase from
NEOSTEM, INC., a Delaware corporation (the “Corporation”), subject to the terms
and conditions hereof, [_______________] (_____) shares (the “Warrant Shares”)
of common stock, $.001 par value (the “Common Stock”). This warrant, together
with all warrants hereafter issued in exchange or substitution for this warrant,
is referred to as the “Warrant” and the holder of this Warrant is referred to as
the “Holder.” The number of Warrant Shares is subject to adjustment as
hereinafter provided. Notwithstanding anything to the contrary contained herein,
this Warrant shall expire at 5:00 p.m. (Eastern Time) on July __, 2017 (the
“Termination Date”).
1.    Exercise of Warrants. The Holder may, at any time, after the date of
issuance and prior to the Termination Date, exercise this Warrant in whole or in
part at an exercise price per share equal to [the closing price on the date
Investor exercises its old warrant], subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.


2.    Reservation of Warrant Shares. The Corporation agrees that, prior to the
expiration of this Warrant, it will at all times have authorized and in reserve,
and will keep available, solely for issuance or delivery upon the exercise of
this Warrant, the number of Warrant Shares as from time to time shall be
issuable by the Corporation upon the exercise of this Warrant.
3.    No Stockholder Rights; No Rights to Net Cash Settle. This Warrant shall
not entitle the holder hereof to any voting rights or other rights as a
stockholder of the Corporation. In no event may this Warrant be net cash
settled.
4.    Transferability of Warrant. Prior to the Termination Date and subject to
compliance with applicable Federal and State securities and other laws, this
Warrant and all rights hereunder are transferable, in whole or in part, at the
office or agency of the Company by the Holder in person or by duly authorized
attorney, upon surrender of this Warrant together with the Assignment Form
annexed hereto properly endorsed for transfer. Any registration rights to which
this Warrant may then be subject shall be transferred together with the Warrant
to the subsequent Investor.




--------------------------------------------------------------------------------




5.    Certain Adjustments. With respect to any rights that Holder has to
exercise this Warrant and convert into shares of Common Stock, Holder shall be
entitled to the following adjustments:
(a)    Merger or Consolidation. If at any time there shall be a merger or a
consolidation of the Corporation with or into another entity when the
Corporation is not the surviving corporation, then, as part of such merger or
consolidation, lawful provision shall be made so that the holder hereof shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the aggregate Exercise Price then in
effect, the number of shares of stock or other securities or property (including
cash) of the successor corporation resulting from such merger or consolidation,
to which the holder hereof as the holder of the stock deliverable upon exercise
of this Warrant would have been entitled in such merger or consolidation if this
Warrant had been exercised immediately before such transaction. In any such
case, appropriate adjustment shall be made in the application of the provisions
of this Warrant with respect to the rights and interests of the holder hereof as
the holder of this Warrant after the merger or consolidation.
(b)    Reclassification, Recapitalization, etc. If the Corporation at any time
shall, by subdivision, combination or reclassification of securities,
recapitalization, automatic conversion, or other similar event affecting the
number or character of outstanding shares of Common Stock, or otherwise, change
any of the securities as to which purchase rights under this Warrant exist into
the same or a different number of securities of any other class or classes, this
Warrant shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change.
(c)    Split or Combination of Common Stock and Stock Dividend. In case the
Corporation shall at any time subdivide, redivide, recapitalize, split (forward
or reverse) or change its outstanding shares of Common Stock into a greater
number of shares or declare a dividend upon its Common Stock payable solely in
shares of Common Stock, the Exercise Price shall be proportionately reduced and
the number of Warrant Shares proportionately increased. Conversely, in case the
outstanding shares of Common Stock of the Corporation shall be combined into a
smaller number of shares, the Exercise Price shall be proportionately increased
and the number of Warrant Shares proportionately reduced.
6.    Legend and Stop Transfer Orders. Upon exercise of any part of the Warrant,
the Corporation shall instruct its transfer agent to enter stop transfer orders
with respect to such Warrant Shares, and all certificates or instruments
representing the Warrant Shares shall bear on the face thereof substantially the
following legend:
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.
7.    Redemption of Warrant. This Warrant is subject to redemption by the
Company as provided in this Section 7.
(a)    This Warrant may be redeemed, at the option of the Company, in whole and
not in part, at a redemption price of $.0001 per Warrant (the “Redemption
Price”), provided (i) the average closing price of the Common Stock as quoted by
Bloomberg, LP., or the Principal Trading Market (as defined below) on which the
Common Stock is included for quotation or trading, shall equal or exceed $1.00
per share (taking into account all adjustments) for twenty (20) out of thirty
(30) consecutive trading days.
(b)    If the conditions set forth in Section 7(a) are met, and the Company
desires to exercise its




--------------------------------------------------------------------------------




right to redeem this Warrant, it shall mail a notice (the “Redemption Notice”)
to the registered holder of this Warrant by first class mail, postage prepaid,
at least ten (10) business days prior to the date fixed by the Company for
redemption of the Warrants (the “Redemption Date”).
(c )    The Redemption Notice shall specify (i) the Redemption Price, (ii) the
Redemption Date, (iii) the place where the Warrant certificates shall be
delivered and the redemption price paid, and (iv) that the right to exercise
this Warrant shall terminate at 5:00 p.m. (New York time) on the business day
immediately preceding the Redemption Date. No failure to mail such notice nor
any defect therein or in the mailing thereof shall affect the validity of the
proceedings for such redemption except as to a holder (a) to whom notice was not
mailed, or (b) whose notice was defective. An affidavit of the Secretary or an
Assistant Secretary of the Company that the Redemption Notice has been mailed
shall, in the absence of fraud, be prima facie evidence of the facts stated
therein.
(d)    Any right to exercise a Warrant shall terminate at 5:00 p.m. (New York
time) on the business day immediately preceding the Redemption Date. On and
after the Redemption Date, the holder of this Warrant shall have no further
rights except to receive, upon surrender of this Warrant, the Redemption Price.
(e)    From and after the Redemption Date, the Company shall, at the place
specified in the Redemption Notice, upon presentation and surrender to the
Company by or on behalf of the holder thereof the warrant certificates
evidencing this Warrant being redeemed, deliver, or cause to be delivered to or
upon the written order of such holder, a sum in cash equal to the Redemption
Price of this Warrant. From and after the Redemption Date, this Warrant shall
expire and become void and all rights hereunder and under the warrant
certificates, except the right to receive payment of the Redemption Price, shall
cease.
8.    Miscellaneous. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York. All the covenants and
provisions of this Warrant by or for the benefit of the Corporation shall bind
and inure to the benefit of its successors and assigns hereunder. Nothing in
this Warrant shall be construed to give to any person or corporation other than
the Corporation and the holder of this Warrant any legal or equitable right,
remedy, or claim under this Warrant. This Warrant shall be for the sole and
exclusive benefit of the Corporation and the Holder. The section headings herein
are for convenience only and are not part of this Warrant and shall not affect
the interpretation hereof. Upon receipt of evidence satisfactory to the
Corporation of the loss, theft, destruction, or mutilation of this Warrant, and
of indemnity reasonably satisfactory to the Corporation, if lost, stolen, or
destroyed, and upon surrender and cancellation of this Warrant, if mutilated,
the Corporation shall execute and deliver to the Holder a new Warrant of like
date, tenor, and denomination.
IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers under its seal, this ____ day of July 2012.
NEOSTEM, INC.
    


                            
Robin L. Smith, Chairman & Chief Executive Officer            




--------------------------------------------------------------------------------




WARRANT EXERCISE FORM
To Be Executed by the Holder in Order to Exercise Warrant
To:    NeoStem, Inc.                        Dated: ________________ __, 20__
420 Lexington Avenue
Suite 450
New York, New York 10170
Attn: Chairman and CEO
The undersigned, pursuant to the provisions set forth in the attached Warrant
No. ______, hereby irrevocably elects to purchase ____________ shares of the
Common Stock of NeoStem, Inc. covered by such Warrant.
•
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of $__________ in lawful money of the United States.

The undersigned hereby requests that certificates for the Warrant Shares
purchased hereby be issued in the name of:
                            
                            
(please print or type name and address)
                            
(please insert social security or other identifying number)
and be delivered as follows:
                            
                            
(please print or type name and address)
                            
(please insert social security or other identifying number)
and if such number of shares of Common Stock shall not be all the shares
evidenced by this Warrant Certificate, that a new Warrant for the balance of
such shares be registered in the name of, and delivered to, Holder.
                            
Signature of Holder
SIGNATURE GUARANTEE:
                            














--------------------------------------------------------------------------------




ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form. Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to


whose address is


                                                


                                                




Dated: ________ __, 20___




Holder's Signature:                            
Holder's Address:                            
                                                








Signature Guaranteed:                        










NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust Corporation.
Officers of corporations and those acting in a fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant.








